Citation Nr: 1229107	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left hip disability. 

4.  Entitlement to service connection for a right hip disability. 

5.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to April 1988. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran has since relocated to the jurisdiction of the RO in Anchorage, Alaska.

The Veteran had requested a video conference hearing before a Veterans Law Judge (VLJ) of the Board.  His hearing was scheduled for March 2010, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  As such, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011). 

In April 2010, the Board denied service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, and substance abuse.  The Board then remanded the remaining claims, service connection for left knee, right knee, left hip, right hip, and a lumbar spine disorder to the RO via the Appeals Management Center (AMC) in Washington, DC for further development and consideration.  

Regrettably, the Board must again remand the claims to the RO via the AMC for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In reviewing the Veteran's claims file, the Board notes that the majority of the Veteran's service treatment records are no longer in the file, as the claims file is currently void of any service treatment records for the Veteran other than dental x-rays and a single audiogram card.  Service treatment records were identified in the Board's April 2010 decision, and the VA examiner in January 2012 specifically referenced individual service treatment records by their exact dates (that is he referred to dates not specifically listed in the Board's remand instructions), which is a strong suggestion that he too had access to the Veteran's service treatment records.  Unfortunately, at some point between January 2012 and the present, the Veteran's service treatment records have become separated from his claims file, and it is therefore incumbent upon the Board to undertake efforts to locate them.  

Accordingly, the case is REMANDED for the following action:

1.  A documented search for the Veteran's missing service medical records should be made, including contacting the Alaska VA clinic at which the Veteran was examined for VA purposes in January 2012, the Veteran's representative, and the Veteran. 

2.  If the Veteran's service treatment records cannot be located, provide the Veteran with notice consistent with 38 C.F.R. § 3.159(e), and request that he provide any copies in his possession.  

3.  Thereafter, the RO should conduct any additional development considered necessary and then should readjudicate the Veteran's claims in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for final appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


